Citation Nr: 9900244	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code (formerly 
Chapter 106, Title 10, United States Code, prior to December 
1, 1994), for a paralegal certificate program pursued from 
April 10, 1995, through July 27, 1995. 


REPRESENTATION

Appellant represented by:	Paul F. McNulty, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified at a personal 
hearing at the RO in December 1995.

Preliminary review of the record reveals that the appellant 
and his representative requested a personal hearing before a 
member of the Board sitting at the RO.  Such a hearing was 
scheduled for September 19, 1996, and the appellant and his 
representative were notified of the date, time and location 
of that hearing.  However, the appellant failed to report for 
the hearing.


REMAND

The appellant essentially contends that as he had seventeen 
years of service in the military, and was a commissioned 
officer in the Army Reserve, he should be entitled to 
educational assistance benefits for the paralegal certificate 
program that he pursued in 1995.  The appellant and his 
representative further assert that the RO has consistently 
provided conflicting reasons regarding the reasons for the 
denial of the claimed benefits.  After reviewing the record, 
the Board must agree that the appellant and his 
representative have not been furnished with clear reasons for 
the denial with appropriate citations to applicable laws and 
regulations.  

In a July 1995 denial letter, the RO informed the appellant 
that the Department of Defense had reported that he was not 
eligible for educational benefits under Chapter 1606 because 
his had no six year contract.  Then, in an October 1995 
statement of the case, the appellant was advised that the 
Department of Defense had determined that he was not eligible 
under Chapter 1606 except for graduate level training.  This 
was apparently based on computer data from the Department of 
Defense.  

The record also shows that the appellant requested equitable 
relief under 38 U.S.C.A. § 503(b) (West 1991).  In a June 
1996 letter, the appellant was advised (among other things) 
that reservists with bachelors degrees were not eligible when 
the educational program was initially enacted, but as a 
result of liberalizing legislation, such reservists may 
become eligible for graduate training by executing a new six 
year contract.  The appellant was also informed that there 
was no authority to pay benefits for pursuit of noncollege 
degree programs to reservists who had bachelors degrees 
before October 1990.  Also of record is a copy of a 
communication from VAs Education Service to the effect that 
contrary to previously provided information, anyone eligible 
under Section 1606 is eligible for graduate training taken on 
or after November 30, 1993, and that unlike expanded training 
benefits made available on October 1, 1990, a new six year 
contract is not necessary to establish eligibility for 
graduate level training.  

To further confuse the matter, a supplemental statement of 
the case was issued in January 1996 which appears to advise 
the appellant that he was never entitled to Chapter 1606 
benefits to begin with because he never executed a six year 
contract.  This seems to contradict earlier information that 
he was eligible for graduate level benefits under Chapter 
1606.  

The Board recognizes that the law and regulations applicable 
in this case have been amended over the past several years 
and that the RO may have received information from the 
Department of Defense regarding the appellant which changed 
over time.  Nevertheless, the Board can only conclude that 
the appellant and his representative simply have not been 
provided clear reasons for the denial of the appellants 
claim with proper citation to and discussion of applicable 
laws and regulations.  Without such clear notice of the 
reasons for the denial, the appellant and his representative 
are at a disadvantage in presenting an appeal.  The basic 
dictates of due process therefore require remedial action 
before the Board may properly proceed with appellate review. 

Additionally, given the unclear nature of the information 
received from the Department of Defense regarding the 
appellants Chapter 1606 eligibility, clarification in that 
regard is therefore necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain formal written 
clarification from the Department of 
Defense as to all periods of active 
service and reserve service and the 
appellants Chapter 1606 eligibility 
status. 

2.  The RO should then review the entire 
record and (if the appellants claim 
remains denied) furnish the appellant and 
his representative with a comprehensive 
supplemental statement of the case 
clarifying the reason(s) for its 
determination regarding the appellants 
claim.  The supplemental statement of the 
case should clearly explain the bases for 
the ROs determination and clearly 
explain any changes in the bases for the 
ROs determination over the course of the 
appellants appeal.  The supplemental 
statement of the case should cite and 
discuss all applicable laws and 
regulations.  If the RO determines that 
the appellant has no basic Chapter 1606 
eligibility, it should so state.  If it 
determines that the appellant has limited 
Chapter 1606 eligibility (such as for 
graduate level courses), it should so 
state and then clearly  set forth a 
decision as to whether the course of 
study in question qualifies for such 
status.  It is imperative that the 
appellant and his representative be 
furnished a clear explanation of the 
reasons for the ROs determination as 
well as an explanation as to why any 
reasons articulated by the RO may have 
changed over the course of the appeal.  

3.  After affording the appellant and his 
representative a reasonable opportunity 
to respond, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure that the appellant is 
afforded due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.  
The appellant is free to submit additional evidence in 
support of his claim.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
